DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 10, and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Addeo et al. (US Pat. 5335011).
Regarding claim 1, Addeo discloses a communication system (see abstract), comprising:
a first computing device communicatively coupled, via a network, to at least a second computing device maintained at a geographically distinct location 
an array of audio output devices (see fig. 2, item 130); and 
a processor to:
receive transmitted speech data and metadata describing an estimated direction of arrival (DOA) of speech from a plurality of speakers at an array of microphones at the second computing device (see fig. 2, items 201-204 and 150-1 to 150-9; col. 5, lines 23-39 and 52-54); and
render audio at the array of audio output devicesassociated with the first computing device by eliminating spatial collision during rendering; said spatial collision arising due to thelow angular separation of the estimated DOA of a plurality of speakers (see fig. 2; col. 4, line 50 – col. 6, line 21 and col. 6, lines 46-59).

Regarding claim 2, Addeo discloses a communication system of claim 1, as discussed above, wherein the at least second computing device comprises:
an array of microphones (see fig. 2, items 150-1 to 150-9); and
a processor (see fig. 2, item 160) to:
estimate a direction of arrival of speech to the array of microphones associated with a number of speakers (see col. 4, line 60 – col. 5, line 46); and
transmit speech data and sets of metadata describing the estimated direction of arrival (DOA) of the number of speakers (see col. 5, lines 31-39).



Regarding claim 4, Addeo discloses a communication system of claim 1, as discussed above, wherein the metadata describing an estimated direction of arrival (DOA) of speech from a plurality of speakers at an array of microphones at the second computing device is processed by the first computing device using one of an audio panning system or a head-related transfer function system before rendering the audio based on whether the computing device comprises loudspeakers or headphones (see fig. 2, items A and 130; col. 5, line 52 – col. 6, line 1).

Regarding claim 5, Addeo discloses a communication system of claim 1, as discussed above, wherein eliminating spatial collision during rendering is a function of a predetermined loudspeaker arrangement at the first computing device, the number of speakers, the number of geographically distinct computing devices, or combinations thereof (see col. 5, line 52 – col. 6, line1).

Regarding claim 7, Addeo discloses a communication system of claim 1, as discussed above, wherein the array of audio output devices is a number of soundbars each with a number of drivers and wherein the received transmitted speech data is automatically panned between drivers in the soundbars based on a number of sets of received transmitted speech (see col. 4, line 60 – col. 6, line 22 and col. 6, lines 46-59).

Regarding claim 8, the claimed limitations are a method claim corresponding to the communication system of claim 1; therefore, is rejected for the significantly the similar reasons as claim 1, as discussed above.

Regarding claim 10, Addeo discloses the method of claim 8, as discussed above, further wherein eliminating spatial collision due to the estimated DOAs of the plurality of speakers is a function of a predetermined playback room at the second computing devices, the number of speakers, the number of geographically distinct rooms where the speech is transmitted, or combinations thereof (see col. 4, line 60 – col. 6, line 22 and col. 6, lines 46-59).

Regarding claim 12, Addeo discloses the method of claim 8, as discussed above, wherein render audio playback at the second computing device by eliminating spatial collision due to the estimated DOAs of the plurality of speakers further comprises coordinating visual output of the plurality of speakers presented on a number of visual output devices at the second computing device to spatially render the speech data to be spatially congruent with the location of the plurality of speakers as they appear on the number of visual output devices (see fig. 2; col. 5, lines 23-25, col. 5, lines 57-65, and col. 6, lines 46-59).

Regarding claim 13, the claimed limitations are a videoconferencing system claim corresponding to the communication system of claim 1; therefore, is rejected for the significantly the similar reasons as claim 1, as discussed above.

Regarding claim 14, Addeo discloses the videoconferencing system of claim 13, as discussed above, wherein eliminating spatial collision due to the estimated DOAs of the second plurality of speakers is a function of a predetermined playback room, the number of speakers within the second plurality of speakers, the number of geographically distinct rooms, or combinations thereof (see col. 4, line 60 – col. 6, line 22 and col. 6, lines 46-59).

Regarding claim 15, Addeo discloses the videoconferencing system of claim 13, as discussed above, wherein the number of soundbars each comprise a number of drivers and wherein the received transmitted speech data is automatically panned between drivers in the soundbars based on the number of sets of received transmitted speech (see col. 4, line 60 – col. 6, line 22 and col. 6, lines 46-59).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Addeo et al. in view of Petersen et al. (US Pub. 20150049892).
Regarding claim 6, Addeo discloses a communication system of claim 1, as discussed above.
Addeo fails to disclose wherein the array of audio output devices is a pair of headphones and wherein eliminating spatial collision due to the estimated DOAs of the plurality of speakers is accomplished by steering a sound field associated with speakers in each geographically distinct location to different spatial sound regions using a head-related transfer function.
However, Petersen discloses wherein the array of audio output devices is a pair of headphones and wherein eliminating spatial collision due to the estimated DOAs of the plurality of speakers is accomplished by steering a sound field associated with speakers in each geographically distinct location to different spatial sound regions using a head-related transfer function (see paragraph 31).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Petersen’s array of audio output devices is a pair of headphones and wherein eliminating spatial collision due to the estimated DOAs of the plurality of speakers is accomplished by steering a sound field associated with speakers in each geographically distinct location to different spatial sound regions using a head-related transfer function with the communication system of Addeo in order to improve the direction of the sound source for the listener.

Regarding claim 9, Addeo discloses the method of claim 8, as discussed above.
Addeo fails to disclose, further comprising processing each of the sets of metadata describing the estimated direction of arrival of each of the number of speakers is processed using a head-related transfer function prior to being rendered.
However, Petersen discloses further comprising estimated direction of arrival of each of the number of speakers is processed using a head-related transfer function prior to being rendered (see paragraph 31).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Petersen’s estimated direction of arrival of each of the number of speakers is processed using a head-related transfer function prior to being rendered with the method of Addeo in order to improve the direction of the sound source for the listener.

Regarding claim 11, Addeo discloses the method of claim 8, as discussed above.
Addeo fails to disclose, wherein rendering the audio playback at the second computing device further comprises processing the speech data using crosstalk cancellation, a head-related transfer function (HRTF), or combinations thereof.
However, Petersen discloses rendering the audio playback at the second computing device further comprises processing the speech data using a head-related transfer function (HRTF) (see paragraph 31).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Petersen’s rendering the audio playback at the second computing device further comprises processing the speech data using a head-related transfer function with the method of Addeo in order to improve the direction of the sound source for the listener.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL KIM/Primary Examiner, Art Unit 2654